 


109 HR 3482 IH: Children’s Act for Responsible Employment of 2005 or the CARE Act of 2005
U.S. House of Representatives
2005-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3482 
IN THE HOUSE OF REPRESENTATIVES 
 
July 27, 2005 
Ms. Roybal-Allard introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Fair Labor Standards Act of 1938 to increase penalties for violations of child labor laws, and for other purposes. 
 
 
1.Short Title; Table of Contents 
(a)Short titleThis Act may be cited as the Children’s Act for Responsible Employment of 2005 or the CARE Act of 2005. 
(b)Table of ContentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short Title; Table of Contents 
Sec. 2. Revised Age Requirement for Child Agricultural Employment; Repeal of Waiver Provision for Hand Harvest Laborers 
Sec. 3. Increased Civil Penalties for Child Labor Violations 
Sec. 4. Special Criminal Penalties for Certain Aggravated Child Labor Violations 
Sec. 5. Report to Congress on Work-Related Injuries to Children and Related Matters 
Sec. 6. Employer Reporting Requirements 
Sec. 7. Enforcement of Child Labor Provisions 
Sec. 8. Pesticide-Related Worker Protection Standard 
Sec. 9. Youth Activities for Farmworkers 
Sec. 10. Application of Fair Labor Standards Amendments 
2.Revised Age Requirement for Child Agricultural Employment; Repeal of Waiver Provision for Hand Harvest Laborers 
(a)Revised age requirementSection 13(c) of the Fair Labor Standards Act of 1938 (29 U.S.C. 213(c)) is amended by striking paragraphs (1) and (2) and inserting the following: 
 
(c) 
(1)The provisions of section 12 relating to child labor shall not apply to any employee under 16 years of age employed in agriculture, including in an agricultural occupation that the Secretary of Labor finds and declares to be particularly hazardous under section 3(l), if— 
(A)the employee is employed by a parent of the employee or by a person standing in the place of the parent, on a farm owned or operated by the parent or person; and 
(B)the employment is outside of school hours for the school district where the employee is living while so employed.. 
(b)Repeal of waiver provisionSection 13(c) of such Act (29 U.S.C. 213(c)) is further amended by striking paragraph (4). 
3.Increased Civil Penalties for Child Labor ViolationsSection 16(e) of the Fair Labor Standards Act of 1938 (29 U.S.C. 216(e)) is amended— 
(1)in the first sentence by striking not to exceed $10,000 and inserting not less than $500 and not more than $50,000; and 
(2)by inserting after the first sentence the following new sentences: In the case of a violation under the preceding sentence that results in a serious lost-time work-related injury or a serious lost-time work-related illness (as such terms are defined in section 12A(c)) to an employee or results in the death of an employee, the civil penalty shall be not more than $50,000. In the case of a repeated or willful violation that results in a serious lost-time work-related injury or a serious lost-time work-related illness to an employee or results in the death of an employee, the civil penalty shall be not more than $100,000.. 
4.Special Criminal Penalties for Certain Aggravated Child Labor ViolationsSection 16 of the Fair Labor Standards Act of 1938 (29 U.S.C. 216) is amended by adding at the end the following: 
 
(f)Any person who repeatedly or willfully violates any of the provisions of section 12, and such violations result in or contribute to the death or permanent disability of an employee under 18 years of age at the time of such violation, shall be subject to imprisonment for not more than five years or a fine under title 18, United States Code, or both..  
5.Report to Congress on Work-Related Injuries to Children and Related Matters The Fair Labor Standards Act of 1938 is amended by inserting after section 12 (29 U.S.C. 212) the following new section: 
 
12A.Data on Work-Related Injuries to Children and Related Matters 
(a)Data analysisUsing the sources specified in subsection (b), the Secretary shall analyze data concerning children under the age of 18 who are employed in agriculture, and with respect to such children, each serious lost-time work-related injury, serious lost-time work-related illness, or work-related death. 
(b)Sources specifiedThe sources referred to in subsection (a) are the following: 
(1)Sources within the Department of Labor, including the Wage and Hour Division, the Bureau of Labor Statistics, and the Occupational Safety and Health Administration. 
(2)State employment security agencies and other relevant State agencies. 
(3)The National Institute for Occupational Safety and Health. 
(c)DefinitionsAs used in this section: 
(1)The term serious lost-time work-related injury means, with respect to an employee under 18 years of age, a work-related injury which results in lost employment time for such employee of at least one work day. 
(2)The term serious lost-time work-related illness means, with respect to an employee under 18 years of age, a work-related illness which results in lost employment time for such employee of at least one work day. 
(d)ReportThe Secretary shall submit an annual report to Congress which shall include the following— 
(1)a summary of the data collected by the Secretary under this section and section 12B; 
(2)an evaluation, based on such data, that reflects the status of child labor and related safety and health hazards; and 
(3)any information, based on such data, that leads the Secretary to believe that children under 18 years of age may have been employed in violation of section 12.. 
6.Employer Reporting RequirementsThe Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.) is amended by inserting after section 12A, as added by section 5, the following new section: 
 
12BEmployer Reporting Requirements 
(a)ReportNot later than five days after an event specified under subsection (b), the employer involved in the event shall submit a report to the Secretary in accordance with subsection (c). 
(b)Events specifiedAn event referred to in subsection (a) is— 
(1)a serious lost-time work-related injury to an employee under 18 years of age employed in agriculture; 
(2)the discovery of a serious lost-time work-related illness of an employee under 18 years of age employed in agriculture; or 
(3)a work-related death of an employee under 18 years of age employed in agriculture. 
(c)Contents of reportThe report required by subsection (a) shall include— 
(1)the name and address of the employer; 
(2)the name, address, and age of the employee; 
(3)details about the injury, illness, or death of the employee; and 
(4)such other information as the Secretary of Labor may by regulation prescribe. 
(d)Penalty for failure to reportThe Secretary may assess a civil penalty on any employer who fails to file a report as required by this section in an amount up to $7,000 per violation. 
(e)DefinitionAs used in this section, the terms serious lost-time work-related injury and serious lost-time work-related illness have the meanings given those terms in section 12A.. 
7.Enforcement of Child Labor ProvisionsSubject to the availability of appropriations, the Secretary of Labor shall— 
(1)employ at least 100 additional inspectors within the Wage and Hour division of the Department of Labor for the principal purpose of enforcing compliance with child labor laws; and 
(2)provide for a 10 percent increase in the budget of the Office of the Solicitor of Labor for the principal purpose of increasing prosecution of violations of child labor laws. 
8.Pesticide-Related Worker Protection Standard 
(a)Incorporation of worker protection standard in child labor provisionsNot later than 180 days after the date of enactment of this Act, the Secretary of Labor shall issue final rules to incorporate within the rules relating to the child labor provisions of section 12 of the Fair Labor Standards Act of 1938 (29 U.S.C. 212) the worker protection standard for workers exposed to pesticides in part 170 of title 40, Code of Federal Regulations. If, after incorporating such standard, the standard in such part is revised, the Secretary shall, by rule, incorporate such revisions within the rules relating to the child labor provisions of section 12 of the Fair Labor Standards Act of 1938 (29 U.S.C. 212). 
(b)Reconciliation of civil penaltiesSection 16 of the Fair Labor Standards Act of 1938 (29 U.S.C. 216), as amended by sections 3 and 4, is further amended by adding at the end the following new subsections: 
 
(g)The amount of a civil penalty imposed by the Secretary on a violator for a violation of section 12 of this Act may be offset by the Administrator of the Environmental Protection Agency against the amount of a civil penalty imposed by the Administrator for a violation of the worker protection standard promulgated under the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. prec. 121 et seq.) by the same violator if the Administrator determines that the violation of such standard involved the same conduct affecting the same child workers in whose interests the first civil penalty was imposed. 
(h)The amount of a civil penalty imposed by the Administrator of the Environmental Protection Agency on a violator for a violation of the worker protection standard promulgated under the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. prec. 121 et seq.) may be offset by the Secretary against the amount of a civil penalty imposed by the Secretary for a violation of section 12 of this Act by the same violator if the Secretary determines that the violation of such section involved the same conduct affecting the same child workers in whose interests the first civil penalty was imposed..  
9.Youth Activities for FarmworkersSection 127(b)(1)(A)(iii) of the Workforce Investment Act of 1996 is amended to read as follows: 
 
(iii)Youth activities for farmworkersThe Secretary shall make available the greater of $10,000,000 or 4 percent of the amount appropriated under section 137(a) for any fiscal year to provide youth activities under section 167.. 
10.Application of Fair Labor Standards Amendments 
(a)RulemakingNot later than 180 days after the date of enactment of this Act, the Secretary of Labor shall issue final rules to implement the amendments made by sections 2 through 6. The rules issued under this subsection shall take effect not later than 30 days after the date on which the final rules are published in the Federal Register. 
(b)ViolationsThe amendments made by sections 3 and 4 shall apply to violations of the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.) that occur after the date on which the rules issued under subsection (a) take effect. 
(c)Rule of constructionNothing in the amendments made by section 3 or 4 shall be construed to preempt any State law that provides protections or remedies for employees that are greater than the protections or remedies provided under such amendments. 
(d)Employer reporting requirementsThe employer reporting requirements of section 12B of the Fair Labor Standards Act of 1938, as added by section 6, shall take effect on the date on which the final rules issued under subsection (a) take effect. 
 
